Crownhart, J.
The appellant contends that the search of his premises was unlawful because made without a search warrant. Under the Severson law, then in force, peace officers, which included policemen, were authorized to search licensed premises without search warrants. Sec.’ 165.33, Stats. Therefore the police were authorized to make the search. While making the search the appellant destroyed certain fluids to prevent their inspection • and seizure. The Severson law made such action a criminal offense (sec. 165.21, Stats.). The ordinance of the city incorporated the provisions of the Severson law therein by reference. Appellant claims this was not sufficient to create the offense under the ordinance. The method of incorporating matter into acts by reference is a common method pursued by'legislative bodies to prevent repetition and to secure brevity.
“An ordinance may by reference adopt the provisions of statutes or prior ordinances, and in such case the statute need not be set out in totidem verbis, and entered upon the minutes of the corporation. An ordinance establishing grades of streets may properly refer to maps and books on file in a public office, as a part thereof.” 2 McQuillin, Mun. Corp. (2d ed.) § 710; Sloss-Sheffield Steel & Iron Co. v. Smith, 175 Ala. 260, 57 South. 29; Napa v. Easterby, 76 *3Cal. 222, 18 Pac. 253; Southern Operating Co. v. Chattanooga, 128 Tenn. 196, 159 S. W. 1091.
Sec. 165.21 was properly made a part of the city ordinance. The city police, having been authorized to inspect the premises without search warrant, and appellant having attempted to frustrate' the lawful search by destroying liquids, it became the duty of the police to cause his arrest and prosecution, either under the Severson law or the city ordinance. The Severson law has been repealed, but pending litigation was not affected by such repeal. Sec. 370.04, Stats.
Having found the ordinance incorporating the Severson law therein valid, any discussion of other questions raised by the appellant becomes unnecessary.
By the Court. — The judgment of the municipal court is affirmed.